Reversed and Remanded and Majority and Concurring Opinions filed August
1, 2006







Reversed and Remanded and Majority and Concurring
Opinions filed August 1, 2006.
 
In The
 
Fourteenth
Court of Appeals
_______________
 
NO. 14-03-00585-CR
_______________
 
JOHN DAVIS, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
                                                                                                                                               

On Appeal from the County Criminal Court at Law No. 6
Harris County, Texas
Trial Court Cause No. 1117461
                                                                                                                                               

 
C O N C U R R I N G   O P
I N I O N
 
 For reasons unrelated to our
substantive disposition, I cannot join the majority.  However, I readily agree
that reversal is warranted under this appellate record. Respected advocates
have consistently demonstrated to bench and bar that there are many variables
affecting the reliability of Intoxilyzer tests.  Despite appellant=s numerous objections during voir
dire and closing argument, the State=s advocate blatantly misstated the
law.  




Our legislature has chosen to use a
machine (Intoxilyzer) to establish criminal culpability beyond a reasonable
doubt.  Consequently, the judiciary must carefully guard a
defendant=s right to challenge the reliability
of such evidence.
 
 
 
/s/        Charles Seymore
Justice
 
 
 
 
Judgment
rendered and Majority and Concurring Opinions filed August 1, 2006.
Panel
consists of Justices Edelman, Seymore, and Guzman. (Edelman, J., majority)
Do Not
Publish C Tex.
R. App. P. 47.2(b).